DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2-6, 1, 1, 7&8, 7, 9-13, 7 and 7, respectively of U.S. Patent No. 11,308,115 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the issued patent, or in the alternative, are considered to be obvious variants of the issued patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Govrin et al. (U.S. Publication No. 2003/0084053 A1, hereinafter referred to as “Govrin”) in view of Ricardo Jorge Santos et al. (“Real-Time Data Warehouse Loading Methodology", Proceedings of the 2008 international symposium on Database engineering & applications IDEAS '08, Pages 49-58, 10-12 September 2008 (10-09-2008), cited on Applicant’s IDS of October 17, 2019, hereinafter referred to as “Santos”).
Regarding claim 1, Govrin discloses a method for persisting and reconciling one or more data sources on a computer system, the method comprising: (e.g., abstract and paragraphs [0010] and [0045])
periodically extracting batch data from at least one primary data source, (loaders load static data from external sources such as relational databases and flat files on request. Batch data sources are read by the loader component, which processes SQL queries over the databases.)(e.g., paragraphs [0073] and [0112]-[0115])
transforming the batch data (parameters and dimensions are updated behind the scenes and can be updated in either batch or online procedures.)(e.g., paragraphs [0074]-[0077] and [0154]) into a first format specified by a data schema for a database; 
loading the transformed batch data into the database (filtered data is subsequently routed to the MDPDS. THE MDPDS component (multi-dimensional parametric data structure) is designed and optimized to hold the minimal set of data. Data repository is a data structure designed to meet the application needs)(e.g., paragraphs [0075], [0077] and [0082])
continuously receiving real-time data from at least one secondary data source; (listeners capture messages and transform them into discrete data elements in real-time. Online data sources are processed by the listener, which is an active component that streams received messages from the queue into the system)(e.g., paragraphs [0073] and [0112]-[0115])
indexing the received real-time data to generate an index; and (hierarchic hash indexed tables – real-time data is indexed to generate an index)(e.g., paragraphs [0076]-[0080] and [0136]-[0141])
generating business intelligence reports comprising the real-time data in the index and the transformed batch data in the database. (active intelligence platform generates business intelligence reports from both the batch data and the real-time data)(e.g., figure 3 and paragraphs [0093], [0097] and [0127]).
However, Govrin does not appear to specifically disclose transforming the batch data into a first format specified by a data schema for a database.
On the other hand, Santos, which relates to how to adapt data warehouse schemas and user-end OLAP queries for efficiently supporting real-time data integration by using table structure replication and query predicate restrictions for selecting data, to enable continuously loading data in the data warehouse with minimum impact in query execution time (abstract), does disclose transforming the batch data into a first format specified by a data schema for a database. (batch data is transformed into a format specified by a data schema.)(e.g., Abstract on page 50, third paragraph and page 52, subsection “4.1 Adapting the Data Warehouse Schema, figures 2-3)
Govrin discloses a system and method for collecting, filtering, analyzing, distributing and effectively distributing large quantities of data in “real time,” based on user defined analytical models. Govrin discloses analyzing both historic and real-time data stemming from operational activity, by interfacing with internal data repositories, external data sources, and real time operational systems in order to create an Active Intelligence Platform which is a layer between the organization’s data sources and its applications. However, Govrin does not appear to specifically disclose transforming the batch data into a first format specified by a data schema for a database. On the other hand, Santos, which relates to Real-Time Data Warehouse Loading Methodology (title), does disclose that batch data is transformed into a format specified by a data schema. This provides an effective manner so that the data can be accessed and queried in an effective manner. E.g., section 4.4 on page 54. Therefore, it would have been obvious to incorporate the transformation of data based on a data schema as provided in Santos to Govrin to enhance the manner in which the data is transformed to optimize processing of the data for subsequent retrieval.

Regarding claim 2, Govrin in view of Santos discloses the method of claim 1. Govrin further discloses further comprising storing the extracted batch data in an interim data store. (MDPDS – data is stored and routed to enable later analysis and rules detection.)(e.g., figure 3 and paragraphs [0067], [0075] and [0077]).

Regarding claim 3, Govrin in view of Santos discloses the method of claim 1. Govrin further discloses wherein transforming the batch data comprises at least one of discarding certain data, translating the data to account for differences in a representation of the data, determining the age of the data, sorting the data, joining the data where the data is from multiple sources, and aggregating the data. (transforming the batch data includes filtering out data, joins, and other transforms)(e.g., paragraphs [0066], [0075], [0104] and claim 16).

Regarding claim 4, Govrin in view of Santos discloses the method of claim 1. Govrin further discloses wherein the at least one primary data source does not publish or push the data immediately. (static data from batch data sources.)(e.g., paragraphs [0006], [0073] and [0110] and claims 2 and 7)

Regarding claim 5, Govrin in view of Santos discloses the method of claim 1. Govrin further discloses further comprising analyzing the data in the database for generating the business intelligence reports, the analyzing comprising at least one of statistical analysis, machine learning techniques, and data mining. (analytical models (a combination of rules with statistical functions))(e.g., paragraphs [0005] and [0020]).

Regarding claim 6, Govrin in view of Santos discloses the method of claim 1. Santos further discloses further comprising periodically reconciling the real-time data against the batch data. (pack routine is periodically performed to reconcile the real-time data against the batch data)(page 54, subsection "4.4 Packing and Reoptimizing the Data Warehouse");

Regarding claim 7, Govrin in view of Santos discloses the method of claim 1. Govrin further discloses wherein the real-time data is acquired via at least one of REST requests and a user datagram protocol. (listeners capture messages, such as email, chat, instant messaging, online transactions and other data streams)(e.g., paragraph [0073]).

Regarding claim 8, Govrin in view of Santos discloses the method of claim 1. Govrin further discloses wherein the real-time data is pushed onto a distributed message queue system. (dynamic data sources, like queues (such as MSMQ), which are fed on-line by the external systems, are processed by the listener. The listener is an active component that receives messages from the queue, and streams the messages into the system.)(e.g., paragraphs [0110] and [0115]).

Regarding claim 10, Govrin discloses a system for persisting and reconciling one or more data sources, the system comprising one or more processors and a data storage, the one or more processors configured to execute, or direct to be executed: (e.g., abstract and paragraphs [0010] and [0045])
an extract-transform-load module to: periodically extract batch data from at least one primary data source; (loaders load static data from external sources such as relational databases and flat files on request. Batch data sources are read by the loader component, which processes SQL queries over the databases.)(e.g., paragraphs [0073] and [0112]-[0115])
transform the batch data (parameters and dimensions are updated behind the scenes and can be updated in either batch or online procedures.)(e.g., paragraphs [0074]-[0077] and [0154])
load the transformed batch data into the database; (filtered data is subsequently routed to the MDPDS. THE MDPDS component (multi-dimensional parametric data structure) is designed and optimized to hold the minimal set of data. Data repository is a data structure designed to meet the application needs)(e.g., paragraphs [0075], [0077] and [0082])
a real-time distributed processing module to: continuously receive real-time data from at least one secondary data source; and (listeners capture messages and transform them into discrete data elements in real-time. Online data sources are processed by the listener, which is an active component that streams received messages from the queue into the system)(e.g., paragraphs [0073] and [0112]-[0115])
index the received real-time data to generate an index; and (hierarchic hash indexed tables – real-time data is indexed to generate an index)(e.g., paragraphs [0076]-[0080] and [0136]-[0141])
at least one business intelligence tool to generate business intelligence reports comprising the real-time data in the index and the transformed batch data in the database. (active intelligence platform generates business intelligence reports from both the batch data and the real-time data)(e.g., figure 3 and paragraphs [0093], [0097] and [0127]).
However, Govrin does not appear to specifically disclose to transform the batch data into a first format specified by a data schema for a database; and 
On the other hand, Santos, which relates to how to adapt data warehouse schemas and user-end OLAP queries for efficiently supporting real-time data integration by using table structure replication and query predicate restrictions for selecting data, to enable continuously loading data in the data warehouse with minimum impact in query execution time (abstract), does disclose transforming the batch data into a first format specified by a data schema for a database. (batch data is transformed into a format specified by a data schema.)(e.g., Abstract on page 50, third paragraph and page 52, subsection “4.1 Adapting the Data Warehouse Schema, figures 2-3)
It would have been obvious to combine Santos with Govrin for the same reasons as set forth in claim 1, above.
Claims 11-17 have substantially similar limitations as stated in claims 2-8, respectively; therefore, they are rejected under the same subject matter. 

Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Govrin in view of Santos and in further view of Siebel et al. (U.S. Publication No. 2017/0006135 A1, hereinafter referred to as “Siebel,” which claims priority to U.S.  Provisional Application No. 62/107,262, filed Jan.  23, 2015, and U.S.  Provisional Application No. 62/172,012, filed Jun.  5, 2015)
Regarding claim 9, Govrin in view of Santos discloses the method of claim 1. Santos discloses updating the original DW tables, the rows in the temporary tables should be aggregated according to the original tables’ primary keys (page 54, subsection "4.4 Packing and Reoptimizing the Data Warehouse"); however, neither reference appears to specifically disclose further comprising storing the real-time data by key-value in a distributed key-value store for subsequent integration into the database.
On the other hand, Siebel, which relates enterprise internet-of-things application development platform (title), does disclose further comprising storing the real-time data by key-value in a distributed key-value store for subsequent integration into the database. (a distributed queue is used to ensure guaranteed message receipt and persistence to a distributed key-value data store for subsequent processing by the meter data management and analytics systems; data are analyzed in real-time to detect meter and grid events.)(e.g., paragraphs [0311], [0332], [0358], [0404] and [0405]).
It would have been obvious to combine Santos with Govrin for the reasons set forth in claim 1, above. Govrin discloses a system and method for collecting, filtering, analyzing, distributing and effectively distributing large quantities of data in “real time,” based on user defined analytical models. Govrin discloses analyzing both historic and real-time data stemming from operational activity, by interfacing with internal data repositories, external data sources, and real time operational systems in order to create an Active Intelligence Platform which is a layer between the organization’s data sources and its applications. However, neither reference appears to specifically disclose storing the real-time data by key-value in a distributed key-value store for subsequent integration into the database. On the other hand, Siebel does disclose that the real-time data is stored by key-value in a distributed key-value store for subsequent integration into the database. “The distributed key/value store may provide reliability and scalability with an ability to store massive volumes of datasets and operate with high reliability.” E.g., paragraph [0358]. “The key/value store may also be optimized with tight control over tradeoffs between availability, consistency, and cost-effectiveness.” Id. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the storing the real-time data by key-value in a distributed key-value store for subsequent integration into the database as disclosed in Siebel to the Govrin-Santos combination to provide for the enhanced abilities of reliability and scalability for the data in the Govrin-Santos combination.
Claim 18 has substantially similar limitations as stated in claim 9; therefore, it is rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165